Citation Nr: 1402986	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an effective date prior to December 6, 2007, for the award of service connection for obstructive sleep apnea, to include based on clear and unmistakeable error (CUE) in a January 1995 rating decision. 



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973, July 1981 to July 1985, August 1985 to May 1988, and March 1989 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for sleep apnea with an initial rating of 50 percent effective February 17, 2009.

The Veteran appealed from the effective date assigned and, in a June 2010 statement of the case and rating action, the RO awarded an earlier effective date of December 6, 2007, for the award of service connection for sleep apnea.  The RO assigned a 30 percent initial rating effective December 6, 2007, and a 50 percent rating effective from May 22, 2008.  The Veteran continued the appeal, seeking an effective date of June 16, 1994, for service connection (and a 30 percent rating).

The Veteran testified before the undersigned via videoconference hearing from the RO in July 2012, and a transcript of that hearing is of record.  Claims before the Board must be handled in docket order, in the absence of certain special circumstances that were not shown in this case.  As a result, the Veteran's claim was only recently assigned to the undersigned for full review after the hearing.

The paper claims file and pertinent records in the paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.


FINDINGS OF FACT

1.  The RO denied service connection for a sleep disorder in a January 1995 rating decision; the Veteran did not appeal from this determination, no new and material evidence was received within one year, and it became final.

2.  The January 1995 rating decision reflects consideration of all available evidence, and the correct application of existing statutes and regulations at the time.

3.  The RO denied an application to reopen the claim for a sleep disorder in a December 1999 rating decision; the Veteran did not appeal from this determination, no new and material evidence was received within one year, and it became final.

4.  After the last final denial and prior to December 6, 2007, VA did not receive any communication or evidence from the Veteran or any authorized individual that may be construed as a claim for service connection for sleep disorder or sleep apnea.


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2007, for the award of service connection for obstructive sleep apnea, to include as based on clear and unmistakable error in the January 1995 rating decision, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 1991 & 2002; West Supp. 2013); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (1994 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Procedural Duties

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, the Veteran was provided adequate notice in March 2009, including the evidence and information to establish a disability rating and effective date, prior to the initial adjudication in September 2009 that granted service connection and assigned the disputed effective date.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The question of the appropriate effective date to be assigned is a downstream element of the award of service connection, and no further notice is required.  Hart v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the RO advised the Veteran of the rules for clear and unmistakeable error (CUE) under 38 C.F.R. § 3.105 in a June 2010 statement of the case.  The claim was readjudicated, including as based on a theory of CUE, in a February 2012 supplemental statement of the case, thereby curing any timing defect for the notice.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The July 2012 Board hearing focused on the elements of the claim, and the Veteran provided testimony concerning why he believes an earlier effective date is warranted, including his contentions of error in the January 1995 rating decision.  The undersigned asked questions in an attempt to elicit information helpful to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran has had ample opportunity to participate in the adjudication, and there is no argument or indication of prejudice from any possible notice defects concerning the claim for earlier effective date, to include as based on CUE.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

All pertinent records and evidence are associated with the file.  Further, claims for an earlier effective date, to include as based on CUE, are based on the applicable laws and the evidence of record at the time the claims were decided.  No further notice or assistance is necessary.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

II.  Merits of the Claim

Service connection will be granted for a disability as a result of disease or injury that was incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the effective date for the grant of service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, or a claim that is reopened after a final disallowance, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

A claimant may appeal to the Board from an adverse determination on a claim by the agency of original jurisdiction.  38 U.S.C.A. §§ 7104, 7105.  If an appeal is not initiated within one year, or if a timely appeal is initiated and the appeal is denied, the disallowance becomes final.  38 C.F.R. §§ 20.302, 20.1100, 20.1103.  

A previous final determination by the agency of original jurisdiction that is final and binding will be accepted as correct in the absence of clear and unmistakeable error (CUE).  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Finality of the January 1995 rating decision

The Veteran submitted his original claim for service connection for multiple conditions, including a sleep disorder and anxiety, on June 16, 1994, immediately after his separation from active duty.  The RO adjudicated these claims, and notified the Veteran of the determinations and his appellate rights, in January 1995.  

In a February 1995 notice of disagreement, the Veteran appealed from the denial of service connection for several conditions, including "anxiety or other psychoneurotic disorder."  He did not, however, dispute the separate denial of service connection for a sleep disorder, nor did he reference sleep difficulties.  

The Veteran admits that he did not expressly appeal from the denial of service connection for a sleep disorder in 1995.  Nevertheless, he asserts that he implicitly appealed the question of a sleep disorder by appealing from the denial of service connection for anxiety disorder, which had been found to include insomnia.  Similarly, the Veteran contends that the March 1999 rating decision that granted service connection for anxiety disorder referred to insomnia and, therefore, was also an indirect grant of service connection for a sleep disorder.

The Veteran states that his representative at the time advised him that he did not need to appeal from the denial of service connection for a sleep disorder in 1995, as separate from anxiety, because it was included in the psychiatric claim.  For this reason, the Veteran also asserts that he thought the claim for sleep disorder remained pending, although he submitted claims to "reopen" at various points.  

The Board first notes that the prior representative was not a VA employee and, moreover, even assuming that the Veteran received erroneous advice in 1995, this does not establish entitlement to an earlier effective date, to include based on CUE.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990) (stating "judicial use of the equitable doctrine of estoppel cannot grant respondent a money remedy that Congress has not authorized")).

More importantly, VA did not receive any communication from the Veteran or any authorized individual within one year after the initial denial that may be considered a notice of disagreement as to the denial of service connection for a sleep disorder. 

Although special wording is not required for a notice of disagreement, it must be in terms that can be reasonably construed as disagreement with a determination by the agency of original jurisdiction and a desire for appellate review.  If several issues were decided at the same time, the Veteran must identify the specific determinations with which he disagrees.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In addition to the February 1995 notice of disagreement, the May 1995 substantive appeal and July 1995 arguments (VA Form 646) from the Veteran and his representative only referred to his appeal for anxiety or other psychoneurotic disorder (and other conditions not pertinent to this appeal).  Although the representative noted in the body of the July 1995 arguments that the 1994 VA examiner included "insomnia" on Axis IV of the mental health diagnosis, this does not amount to a dispute with the denial of service connection for a sleep disorder.  Rather, this information was considered along with other evidence in the subsequent award of service connection for anxiety disorder, with mixed anxiety and depressive features, and an initial 50 percent rating effective June 16, 1994, for symptoms including poor sleep or chronic sleep impairment.  See March 1999 rating decision.

In light of the above, the Veteran did not initiate a timely appeal from the January 1995 rating decision with respect to the denial of service connection for a sleep disorder.  Additionally, there was no new evidence to indicate a separately diagnosed disorder within one year after the denial, which was the primary reason the claim for a sleep disorder was initially denied in January 1995.  As such, no new and material evidence was received within the one year after the January 1995 denial, so as to keep the June 1994 claim pending for this issue.  See 38 C.F.R. § 3.156(b) (1994 & 2013) (stating that if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal).  

The Board notes that service treatment records dated in May 1991, which appear to be originals, were associated with the claims file in August 2007.  Further, copies of service treatment records from the Veteran's subsequent Reserves service dated from 1994 through 1999 were associated with the claims file in 2000.

If VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, the claim will be reconsidered without the need for new and material evidence.  An award based on any such records will be effective on the date entitlement arose, or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).

Here, one of the May 1991 service treatment records is included in the service treatment record folders, namely, the full consult findings.  The shorter consult request itself indicates that the Veteran complained of headaches for five days, stress, and inability to sleep.  Provisional diagnoses were emotional stress and tension headache.  The full consult findings for May 1991, which are in the service treatment records, show that he had been having headaches for five days, significant stressors during the same period, and decreased sleep.  He expressed less anxiety after the treatment session, and he was found psychologically fit for duty.  There was still no reference to snoring or sleep apnea, and service connection was not granted based on such records.  Additionally, the Veteran's service treatment records concerning his Reserves service, which do not appear to be originals, contain no references to sleeping difficulties and do not indicate a separate sleep disorder of any kind.  Indeed, the Veteran denied sleep symptoms in a January 1996 mental health evaluation.  Therefore, the 1994 claim did not remain pending, and an effective date prior to December 6, 2007, is not warranted based on such records.

In sum, the Veteran did not appeal from the initial denial of service connection for a sleep disorder in a January 1995 rating decision, no new and material evidence was received within one year after that determination, and there was no other evidence or information of record to render the June 1994 original claim still pending.  As such, the January 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1994 & 2013).

CUE in the January 1995 rating decision

As the January 1995 rating decision became final, it may only be reversed or amended based on CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Veteran contends that there was CUE in the January 1995 rating decision because the VA examination provided in 1994 was inadequate.  He asserts that, had an adequate examination been provided, he would have been diagnosed with sleep apnea based on his sleeping difficulties as recorded in the service records, and his claim for a sleep disorder would have been granted at that time.  The Veteran relies on several medical opinions dated in 2009 that indicate he was diagnosed with obstructive sleep apnea in May 2008, but that the condition began during service.  

This amounts to an assertion that VA failed to fulfill its duty to assist in 1995.  This does not constitute CUE because CUE can only be based on the record that existed at the time of the original decision, and a breach of the duty to assist in obtaining evidence necessarily implicates evidence that was not before the fact-finder at that time.  Cook v. Principi, 318 F.3d 1334, 1346-47 (Fed. Cir. 2002) (en banc).  

Additionally, the medical evidence and opinions dated in 2008 and 2009 that diagnosed sleep apnea and related it to service did not exist at the time of the January 1995 rating decision.  Similarly, statements received in 2008 from the Veteran, fellow service-members, and his wife and daughter concerning his snoring and waking up during sleep in service, which were considered in the recent medical opinions, did not exist previously.  As such, this evidence cannot form the basis for CUE in the January 1995 rating decision.  See Russell, 3 Vet. App. at 313-14.

There is no indication that the RO did not consider the correct facts, as they were known at the time, or that the RO failed to apply or erroneously applied the statutory or regulatory provisions at the time of the January 1995 rating decision.  

Rather, the RO considered the Veteran's lay statements and medical evidence that was available at the time, including service treatment records that showed complaints of sleep difficulties at various points and at the June 1994 separation examination.  The Veteran's documented sleep complaints during service were associated with high levels of tension or stress, anxiety, or other psychiatric difficulties.  See ,e.g., records in July 1987, May 1991, May 1992, April 1993, December 1993, June 1994 evaluation and separation examination.  In fact, in an April 1993 follow-up for psychiatric symptoms, the Veteran reported that he felt better and "slept well" with medications.  During VA general medical and mental health examinations in October and November 1994, respectively, indicated that the Veteran reported sleep difficulties or insomnia.  The diagnosis was general anxiety disorder, with Axis IV psychosocial stressors including anxiety and insomnia.  

As noted above, the RO eventually granted service connection and a 50 percent initial rating for anxiety disorder, with mixed anxiety and depressive features.  The March 1999 rating decision, as well as applicable rating criteria, contemplated chronic sleep impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994) (mental health rating criteria prior to October 1, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1998 & 2013) (mental health rating criteria effective since October 1, 1996).  Separate service connection, or a separate disability rating, may not be granted for a symptom of disability that is duplicative of or already contemplated by an assigned rating, as this would be impermissible pyramiding.  See 38 C.F.R. § 4.14 (1994 & 2013); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The RO denied service connection for a sleep disorder in January 1995 based on lack of organic pathology to establish a separately diagnosed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present diagnosed disability).  There was no evidence of a diagnosed sleep disorder separate from the Veteran's psychiatric disorder and symptoms in January 1995.  Indeed, the Veteran does not argue that there was any such evidence; instead, he asserts that he should have been diagnosed at that time.

The Board observes that much of the evidence upon which the 2008 and 2009 positive nexus opinions, and diagnosis of obstructive sleep apnea, were based, was not of record at the time of the January 1995 rating decision.  The VA provider noted in the January 2009 letter that the Veteran was first diagnosed with sleep apnea based on a sleep study in May 2008.  She linked the current disability to service based, in part, on the Veteran's reports of loud snoring and sleep difficulties during service, which were corroborated by statements dated in 2008 from two fellow service-members, his wife, and his daughter.  The provider indicated that this evidence, combined with the Veteran's weight gain and chest pain during service warranted a link to service.  Although she did not indicate that she found any specific records concerning snoring, the provider explained that she interpreted evidence in the service treatment records concerning work-ups for chest pain in 1992 and 1993 as being possibly related to undiagnosed obstructive sleep apnea.  The provider stated that the Veteran was not suspected as having a sleep disorder in service, which was common to the level of sleep medicine knowledge.  

The Veteran also reported to his VA provider in 2008 and 2009 that he sought treatment for snoring in service, and that he was formally reprimanded for falling asleep due to daytime sleepiness.  The VA provider considered such reports in support of the Veteran's claim in the January 2009 opinion letter.  Nevertheless, the Board finds no documentation of such information in the service records.  As noted above, although the Veteran referenced sleep difficulties on several occasions for treatment, these were associated with stress, anxiety, or other psychiatric problems; there was no mention of snoring.  Further, service personnel records include several occasions where the Veteran had performance problems or received punishment, but none of them were noted as due to falling asleep or any daytime sleepiness.  

In sum, a careful review of the claims file and the Veteran's contentions does not reveal any CUE in the RO's January 1995 denial of service connection for a sleep disorder.  The RO considered the correct facts as they were known at the time, and correctly applied the existing statutory or regulatory provisions.  There was no clear error, and the RO's decision was the product of reasonable weighing of the evidence.  See Russell, 3 Vet. App. 310; Fugo, 6 Vet. App. at 43-44.  As such, the January 1995 decision will not be reversed or amended.  See 38 C.F.R. § 3.105(a).

Effective date prior to December 6, 2007

The Board has also considered whether an effective date at some point between June 16, 1994, and December 6, 2007, is warranted.  After the January 1995 rating decision became final, in a December 1999 rating decision, the RO denied the Veteran's application to reopen the claim for a sleep disorder, again finding that there was no chronic disability subject to service connection.  The Veteran was notified of his appellate rights, but he did not appeal, and no new and material evidence was received within one year.  Although there were multiple VA and private records associated with the claims file within one year after this determination, they did not contain evidence indicating a separately diagnosed sleep disorder.  Moreover, for the reasons discussed above, the Reserves treatment records received during this period, and the May 1991 active duty service treatment records received in August 2007, would not have rendered this claim still pending.  As such, the December 1999 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999 & 2013).

Thereafter, the Veteran submitted several claims over the years, including for an increased rating for anxiety disorder and for unemployability (TDIU) based on anxiety and falling asleep while driving.  See claims and decisions in 2002, 2003, 2007.  Nevertheless, he did not reference or claim a separate sleep disorder at those times.  Rather, after the last final denial in December 1999, VA did not receive any communication or evidence from the Veteran or any authorized individual that may be construed as a claim for sleep disorder prior to December 6, 2007.

There was VA and other medical evidence of record prior to December 6, 2007.  To the extent that there may have been complaints of snoring or other symptoms that may be related to sleep apnea in such records, these do not constitute a claim or warrant an earlier effective date.  The mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  

In sum, the preponderance of the evidence is against an effective date prior to December 6, 2007, for the grant of service connection for obstructive sleep apnea; therefore, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107.  Further, there was not clear and unmistakable error in the January 1995 rating decision that denied service connection for a sleep disorder.  See 38 C.F.R. § 3.105.  Accordingly, the Veteran's claim for an earlier effective date must be denied. 


ORDER

An effective date prior to December 6, 2007, for the award of service connection for obstructive sleep apnea, to include based on clear and unmistakeable error in a January 1995 rating decision, is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


